DETAILED ACTION

1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


2. Applicant's amendment and remarks filed on 09/19/2022 are acknowledged.
Claims 1, 11, 13-19, 24-28 and 33 are pending. 


3. The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

4. Claims 25-28 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

(i) Claims 25-26 are indefinite, because the recitation of “the CD47+ disease cells” lacks proper antecedent basis in claim 1 on which these claims depends.

(ii) Claims 27-28 are indefinite, because they encompass the indefinite limitations of the claim(s) on which they depend.

In view of the above, a person of ordinary skill in the art cannot unequivocally interpret the metes and bounds of the claims so as to understand how to avoid infringement.  Applicant is reminded that any amendment must point to a basis in the specification so as not to add New Matter.  See MPEP 714.02 and 2163.06.



8. The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

9. Claim 33 stands rejected under 35 U.S.C. 102(a)(1) as being anticipated by Trillium Press Release of June 7, 2017, as evidenced by Cui et al. (US 20210244816) (both of record).

The rejection set forth in section 9 of the previous office action is maintained essentially for the reasons of record.  It is maintained that priority application USSN 62/477612 fails to provide adequate support under 35 U.S.C. 112 for claim 33, specifically for the limitation of “synergistically effective amounts” of a T cell checkpoint inhibitor and a CD47 blockade drug.

Applicant’s arguments have been fully considered but have not been found sufficiently convincing:
“Applicants have not identified literal support for “synergistically effective amounts” in the priority application. However, Applicants submit this is shown in, for example, Figure 2 and Figure 3 of the priority application, in which anti-PD-1 and SIRPaFc agents have a synergistic effect in reducing tumor volume (Figure 2) and increasing animal survival (Figure 3). Accordingly, claim 33 is supported by the priority application.” (page 8 of the Remarks)

In response, the disclosure of synergistic effects of a specific anti-PD-1 antibody with a specific SIRPaFc fusion protein is not sufficient to support a limitation of synergy between a generic T cell checkpoint inhibitor and a generic CD47 blockade drug. 

Therefore, the rejection is maintained, and is incorporated by reference herein as if reiterated in full.

10. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


11. Claims 1, 11, 13-19, 24-28 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Petrova et al. (2017; cited on IDS), as evidenced by Cui et al. (US 20210244816; of record), in view of any one of McCracken et al. (2015), Matlung et al. (2017), or Weiskopf et al. (2017).

The claims are directed to a method of treating a CD47+ cancer by administering a combination of:
(i) a CD47 blocking agent comprising SEQ ID NO: 8 or SEQ ID NO: 9, and 
(ii) an inhibitor of a PD-1/PD-L1 or a CTLA4 T cell checkpoint.

Petrova describes the advantages of TTI-621 over other CD47 blocking agents in treating cancer, while each of McCracken, Matlung, and Weiskopf describe advantages of combining CD47 blocking agents with PD-1/PD-L1 and/or CTLA4 T cell checkpoint inhibitors.  As noted in section 9 of the previous office action, the amino acid sequence of TTI-621 is identical to instant SEQ ID NO: 9, as evidenced by Cui (see SCORE).

Petrova reviews that CD47 is overexpressed in many tumors, which exploit the suppressive CD47–SIRPα axis to evade macrophage-mediated destruction, and interrupting CD47–SIRPα signaling with anti-CD47 mAbs promotes antitumor activity against human cancers both in vitro and in vivo (p. 1068-1069).  However, the expression of CD47 on erythrocytes raises concerns about the potential for anti-CD47 mAbs to cause hemolytic anemia, as seen in preclinical studies, and erythrocyte CD47 constitutes a massive antigen sink that may limit the ability of CD47-targeting agents to reach tumor cells (p. 1069).

Petrova further describes TTI-621 (SIRPαFc) as a novel innate immune checkpoint inhibitor designed to function as a decoy receptor, binding CD47 on tumor cells and blocking its anti-phagocytic “do not eat” signal, thereby allowing macrophages to phagocytose malignant cells. Moreover, the IgG1 Fc region of SIRPαFc can interact with human Fcγ receptors on macrophages to further enhance phagocytosis, tumor antigen presentation, and effective antitumor activity.  TTI-621 strongly binds to a wide range of human tumors and induces potent phagocytosis of tumor cells in vitro and in vivo while sparing most normal cells. It shows only minimal binding to human erythrocytes, thereby mitigating concerns of anemia associated with anti-CD47 mAbs.  TTI-621 is likely to have a superior pharmacokinetic profile compared with anti-CD47 mAbs by avoiding the significant antigen sink created by dense cell surface expression of CD47 on erythrocytes, enabling more comprehensive engagement of tumor-expressed CD47.  These advantages form the basis for clinical development of TTI-621 in multiple oncology indications, including hematologic malignancies and solid tumors (the Abstract, p. 1069, and p. 1077-1078).

Importantly, enhancement of phagocytosis by TTI-621 treatment may also result in an enhanced adaptive immune response. In support of this, CD47 antibody blockade has been shown to augment tumor antigen presentation and priming of an antitumor cytotoxic CD8+ T-cell response. In addition, CD47 blockade using a SIRPα-Ig fusion protein has also been shown to promote tumor-specific CD8+ T-cell responses through a dendritic cell–based mechanism (p. 1077).  Petrova proposes a mechanism in which TTI-621 blocks the CD47 “do not eat” signal on tumor cells while simultaneously delivering prophagocytic signals to macrophages through FcγRs, leading to tumor cell phagocytosis, enhanced antigen presentation, and stimulation of a tumor antigen–specific T-cell response (p. 1077-1078).

Similarly, McCracken predicts that combining an increase in tumor cell phagocytosis by CD47-blocking agents should synergize with immunotherapies such as anti–CTLA-4, anti–PD-1, or anti–PD-L1, increasing antigen cross-presentation and antitumor T-cell development (p. 3600).  A problem with T cell checkpoint inhibitors is that all active or exhausted T cells will be stimulated, including both antitumor and autoimmune T cells.  Addition of CD47 blockade to these regimens could allow macrophages to selectively activate and prime antitumor T cells.  [This is consistent with Petrova’s findings that TTI-621 selectively induces phagocytosis of tumor cells while sparing normal cells.]  The CD47 blockade-induced phagocytosis of tumor cells would allow for the presentation of tumor antigens on macrophages to TILs, reducing the immunosuppressive tumor microenvironment and selectively stimulating anti-tumor T-cell responses (p. 3600).

According to Matlung (p. 157), both CD47 and PD-L1 are overexpressed on several types of cancer, and their combined activity apparently helps the cancer cells to evade both innate and adaptive anti-tumor responses.  This is supported by the synergistic effect of combined CD47 and PD-L1 blockade (Id).

Likewise, Weiskopf (p. 106) proposes that the effectiveness of agents targeting adaptive immune checkpoints such as CTLA-4 and PD-1/PD-L1 could be enhanced by combination with CD47/SIRPα-blocking agents.  This is supported by the findings that a CD47 antagonist which exhibited no substantial anti-tumor efficacy on its own was able to produce robust anti-tumor responses when combined with an anti-PD-L1 antibody, and that the combination of an anti-SIRPα antibody with an anti-PD-1 antibody produced augmented responses relative to single agents in a mouse model of colon cancer.  Further exploration of these immunotherapeutic combinations is warranted in preclinical and clinical investigations (Id).

Therefore, a person of ordinary skill in the art before the effective filing date of the claimed invention would have had ample motivation and a strong expectation of success in combining a CD47 blocking agent of SEQ ID NO: 9 (TTI-621) with a T cell checkpoint inhibitor, in particular one targeting PD-1/PD-L1 and/or CTLA4 for cancer treatment.

Accordingly, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Claims 13, 16, 19 and 20 are included in the rejection, because the claims recite all antibodies to the respective targets which were in clinical use before the effective filing date of the claimed invention.  Claims 26-28 are included, because they recite all major types of hematologic malignancies.



12. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.



13. Claims 1, 11, 13-19, 24-28 and 33 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of each of U.S. Patents No. 9969789 and 10906954 (both of record), in view of any one of McCracken et al. (2015), Matlung et al. (2017), or Weiskopf et al. (2017).

Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are obvious over the claims of the respective patents.

The claims of the reference patents (described in sections 12 and 13 of the previous office action) recite CD47 blocking agents comprising SEQ ID NO: 8 (US ‘789) and SEQ ID NO: 9 (US ‘954).

A person of ordinary skill in the art before the effective filing date of the claimed invention would have had ample motivation and a strong expectation of success in combining the CD47 blocking agents of the reference patents with a PD-1/PD-L1 and/or CTLA4 checkpoint inhibitor for cancer treatment, based on the teachings of any one of McCracken, Matlung, or Weiskopf, for the same reasons as explained in section 11 above.


14. Claims 1, 11, 13-19, 24-28 and 33 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of each of copending applications USSN 17133489, 16092168, 16344974, 16344985, 16759981, 16979707, 16979754, and 17272413 (cited in sections 14 and 15 of the previous office action), in view of any one of McCracken et al. (2015), Matlung et al. (2017), or Weiskopf et al. (2017).

The claims of the cited copending applications are described in sections 14 and 15 of the previous office action.

Although the claims at issue are not identical, they are not patentably distinct from the instant claims, because the instant claims are obvious over the claims of the respective applications in view of any one of McCracken, Matlung, or Weiskopf, for the same reasons as explained in section 11 above.


15. The examiner has identified multiple copending patent applications filed by Applicant before the Patent Office directed to subject matter similar to or overlapping with the subject matter claimed in the present application.  Because of applicant's prolific patent and application portfolio, the burden is shifted to applicant to identify any additional applications and/or patents containing claims directed to subject matter which is similar to or overlapping with the instantly claimed subject matter.  Applicant is advised that if during prosecution of the present application it is determined that there is conflicting subject matter claimed by additional patent application(s) filed by applicant, a double patenting rejection against such application(s) will not be considered new grounds of rejection.


16. Conclusion: no claim is allowed.


17. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


18. Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILIA I OUSPENSKI whose telephone number is (571)272-2920.  The examiner can normally be reached 8:30 AM – 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached at 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ILIA I OUSPENSKI/           Primary Examiner, Art Unit 1644